DECISION
The application of the above-named defendant for a review of the sentence of 25 years with 10 years suspended; Court recommends the Defendant be sent to the Lighthouse Program; and recommends that the defendant be permitted to enter a pre-release center at the appropriate time the Parole Board so deems, imposed on February 10, 1987, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Steven Hudspeth, Deputy County Attorney, from Cascade County for appearing before the Sentence Review Board.
*29DATED this 12th day of November, 1987.
We wish to thank Jeff Payne of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas C. Honzel, Douglas Harkin, Judges.